DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2020 has been entered.
Applicants’ arguments filed on July 27, 2020 have been received and entered. Claims 2, 13, 14, and 24 have been amended, while claims 1, 7-8, 12 and 17 have been canceled. The van Dijk’s declaration filed on July 27, 2020 have been received and considered. The declaration will be discussed in detail below as it applies to the rejection. 
Claims 2-6, 9-11, 13-16, 18-24 and 25 are pending and under consideration.

Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960, dated 07/08/2009.  

Allowable Subject Matter
The following claim 2 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 2 is presented to applicant for consideration: 
A transgenic mouse whose genome comprises a homozygous chimeric immunoglobulin heavy chain locus, said chimeric immunoglobulin heavy chain locus comprising unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments and a plurality of human JH gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous C gene segment of a mouse IgH locus, said chimeric IgH locus comprising in 5' to 3' orientation said unrearranged human IgH Vs, Ds and J gene 
wherein said genome comprises all or part of the mouse IgH variable region DNA in a position that is upstream of its native chromosomal position,
wherein said mouse is functional to form rearranged human VH, D and JH gene segments and to express mRNA transcripts encoding chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse Cmu region,
wherein said mouse comprises IgH mRNA transcripts comprising IgH-VDJCmu transcripts comprising rearranged human heavy chain V, D, and J gene segments and mouse Cmu and encoding chimeric IgH polypeptides, wherein each IgH-VDJCmu transcript encodes a human variable region comprising a CDR-H3, wherein said IgH-VDJC mu transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCmu transcripts of said mouse is between 5% and 10%.
Or 
A transgenic mouse whose genome comprises a homozygous chimeric immunoglobulin heavy chain locus, said chimeric immunoglobulin heavy chain locus comprising unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments and a plurality of human JH gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous C gene segment of a mouse IgH locus, said chimeric IgH locus comprising in 5' to 3' orientation said unrearranged human IgH Vs, Ds and J gene segments, a chimeric JC intron, and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron,
wherein said genome comprises all or part of the mouse IgH variable region DNA in a position that is upstream of its native chromosomal position,
wherein said mouse is functional to form rearranged human VH, D and JH gene segments and to express mRNA transcripts encoding chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse Cmu region,

Examiner’s Note: Should applicant amend the claims as written above that is commensurate with Dr. Dijik and Dr. Tybulewiczs’s declaration filed on June 12, 2019 showing unexpected superior phenotype of the claimed mouse with genotype having truncated human and truncated mouse JC intron, instant obviousness rejection will be overcome. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 and 12/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103(a)
Claims 2-4, 8-11, 13-16, 18-22, 24  and 25 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Sullivan et al (The Journal of Biological Chemistry, 1997, 272, 17972-17980), Tamamchi et al (W02007/117410, art of record).  Upon further consideration, instant rejection is modified to demonstrate that truncated JC in the mouse of prior art would be obvious to one of ordinary skill in the art. Therefore, previous rejection of claims are hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 2, 5 and 6 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Sullivan et al (The Journal of Biological Chemistry, 1997, 272, 17972-17980), Tamamchi et al (W02007/117410, art of record) as applied . 

New-Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 9-11, 15-16, 19, 24  and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Tamamchi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS).
Claim interpretation: Recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intron.
With respect to claims 2-3, 8-11, Murphy teaches “a transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the transgenic mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region" (col. 8, lines 22-27). Murphy discloses, in various embodiments, methods "for engineering and utilizing large DNA vectors to target, via homologous recombination, and modify, in any desirable fashion, endogenous genes and chromosomal loci in [host] eukaryotic cells" (Abstract). For instance, at least one embodiment of Murphy "is a method wherein ... genetic modification of the [host] chromosomal locus comprises ... alteration (e.g., a substitution, addition, or fusion); see, e.g., col. 3, lines 57-59] of a coding sequence, gene segment, or regulatory element; insertion of a new coding sequence, gene segment, or regulatory element; ... or replacement of a coding sequence or gene segment" (col. 3, lines 46-54). Thus, various embodiments taught by Murphy relate to "knockouts, knock in, point mutations, or large genomic insertions or deletions or other  Thus, Murphy encompass both "a transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci" and specific embodiments that include "creating an insertion into the original locus", Murphy encompasses at least one embodiment in which a host mouse  whose genome comprises a chimeric immunoglobulin (Ig) locus, said chimeric Ig locus comprising human Ig locus DNA and host Ig locus DNA, said host Ig locus DNA comprising a host Ig upstream region and a host Ig downstream region, said host Ig upstream region comprising a host J region comprising a host J segment and said host Ig downstream region comprising a host Ig constant (C) region segment DNA comprising a host C segment, wherein said human Ig locus DNA is positioned downstream of said host Ig J region and upstream of said host Ig C region, said human Ig locus DNA comprising human lg variable (V) segments and one or more human Ig joining (J) segments.  Murphy et al teach method of making transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (para. 26, see figure 4). It is noted that Murphy et al teach that the mouse is characterized by having human variable regions operably linked to upstream of endogenous constant regions, as required by the claims (see page 13, lines 4-8, page 48, lines 14-19). Murphy et al further teaches mouse comprising a human variable region gene loci operably linked to endogenous mouse constant region gene loci (page 13, lines 4- 8, claim 30). It is noted that Murphy contemplated replacement in whole or in part of mouse Ig variable loci with human variable gene loci, such a replacement results in human V(D)J regions being inserted in overlap with the last 3' non-human mammal J region. Further the mouse disclosed by Murphy teach a mouse comprising  a human VDJ DNA inserted into the mouse immunoglobulin locus in part within the genomic interval defined by the last 3' J region and the host constant region (see figure 4B). It is further disclosed that the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies. Murphy et al further disclose direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences , has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see example 3). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order (see figure 4a) inserted upstream of the endogenous mouse constant region. Murphy et al further discloses individual replacement of the heavy, kappa and lambda loci, and replacement of such loci in part, such that the genome of the modified rodent or rodent cell still comprise endogenous V(D)J regions that have not been deleted (page 52, lines 6-9), the separate disclosures of modified heavy chain, kappa chain and lambda chain loci in claims and the references to replacement of the loci in part (see claims 17-24).  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see, e.g., col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). ). 
Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). It is further disclosed that the mouse may be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see page 52). Murphy et al further teach an antibody comprising a human variable region encoded by the genetically modified variable gene locus operably linked to endogenous mouse constant region, wherein it further comprising a human constant region (see claims 26-28 of ‘630). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production 
Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions. It is emphasized that the hybrid heavy chain locus in mouse disclosed in Murphy must necessarily include human variable region gene segments and mouse constant region genes. Therefore, in such mice, a chimeric junction must necessarily be present somewhere between the final human variable region gene segment comprising the most 3’ J segment and the first mouse constant region gene particularly since Murphy disclosure of “a direct substitution of human V-D-J/V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer. The heavy chain intronic enhancer is positioned about 1 kb downstream of the last J segment in both mice and humans. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera who reported that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). 
However, combination of references do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated a truncated mouse JC intron. However, combination of references do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron. 
Lonberg provide guidance with respect to mouse that could functionally undergo VDJ recombination, transcription, splicing, and class switching regardless of whether its JC intron was a described in Lonberg (see claims and example 8). It is emphasized that since the mouse and human J-C introns are both functional in mice, a person of ordinary skill in the art would have expected that a chimeric intron would also be functional in an immunoglobulin heavy chain locus. Tamamchi provides proof of the concept of mouse/human chimeric DNA junction. Tamamchi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the entire mouse J/C intron, generating a J/C intron (see figure 1). Tamamchi explicitly describe mice that express hybrid antibodies from a heavy chain transgene that includes about 460 bp of human sequence downstream of the final J gene segment followed by most of the mouse J-C intron sequence (see figure1-2, page 17, lines 2-32). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamchi/Morrison would conclude that so long as the junction does not interrupt functional intron sequences, the choice of placing the chimeric junction within the intron is only a matter of design choice. 
It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tamamchi comprises, in 5' to 3' direction: a plurality of human V regions, a plurality of human J segments, a J enhancer from a mouse host, and a C coding region from a mouse host (see page 6, paragraph 2).  It is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera with Tanamachi and  Morrison, to modify the method of isolating an antigen specific antibody from a cell derived from the transgenic  homozygous mouse of Murphy whose genome comprises unrearranged human heavy chain /kappa chain  variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer  and such would be obvious modification of known method of site specific insertion taught by Tanamachi/Morrison, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid IgH locus and rational design choice to in view of teaching of Murphy, Tanamachi and Morrison. Absent any resulting phenotype that is directly related to structure of chimeric JC intron it would merely be a design choice to an artisan particularly since chimeric JC intron is expected to function is same manner as full length human or mouse JC intron. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus as suggested by Tanamachi and Morrison, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 13-14, 18 , 20-21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and further in view of  Ramirez-Solis (Nature, 1995, 378, 720-724).
The teaching of Murphy, Stevens, Tanamachi and Morrison have been described above and relied in same manner here. 
With respect to claims 13-16, 20-21 and 22, Murphy et al teach a method of replacing, in whole or in part, in an isolated mouse embryonic cell, an endogenous immunoglobulin variable region gene locus with the homologous or orthologous human immunoglobulin variable gene locus comprising:  a) obtaining a large cloned genomic fragment greater than 20 kb containing, in whole or in part, the homologous or orthologous human immunoglobulin variable gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells, the large targeting vector having homology arms greater than 20 kb; c) introducing the large targeting vector of (b) into the isolated eukaryotic cells to replace by homologous recombination, in whole or in part, the endogenous immunoglobulin variable gene locus. The method further comprising: e) obtaining a large cloned genomic fragment greater than 20 kb containing a part of the homologous or orthologous human immunoglobulin variable region gene locus that differs from the fragment of (a); f) using bacterial homologous recombination to genetically modify the 
 Murphy et al continue to teach e) introducing the mouse embryonic stem cell of (d) into a blastocyst; and f) introducing the blastocyst of (e) into a surrogate mother for gestation (see col. 8, lines 49-52). In another preferred embodiment a mouse is produced from the embryonic stem cells described above (see col. 8, lines 9-10). It is further disclosed that the method comprises a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen (see col. 8, lines 63-67); and the resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 27, lines 9-14). Murphy further discloses isolating an antibody comprising a human variable region encoded by the genetically modified variable gene locus described above; an antibody further comprising a non-human constant region (see col. 8, lines 11-14). 
Murphy et al  teach that the method comprises  steps (e) through (h) that are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus (see col. 35, claim 9). It is disclosed that the inclusion of lox511 in LTVEC2 will allow for the insertion of additional human V gene segments into the hybrid locus. One approach would be to use bacterial homologous recombination to flank a large genomic DNA clone containing many additional human V gene segments with lox511 and loxP sites. Co-transformation of such a modified large genomic DNA clone into double targeted ES cells with a plasmid that transiently expresses CRE recombinase will result in the introduction of the additional V gene segments by cassette exchange (see col. 
Murphy teaches transforming mouse ES cells by standard techniques, for example, electroporation, with linearized LTVEC1, and neomycin resistant colonies will be screened for correct targeting using a MOA assay )see col. 26, lines 3-6). It is further disclosed that the correctly targeted ES cells resulting from this transformation will hereafter be referred to as "double targeted ES cells" (see col. 26, lines 26-31). 
Stevens teaches removing about ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus. This represents the largest genomic replacement ever accomplished in mouse ES cells (see page 74, col. 1, para. 1). While combination of reference contemplated deletion and/or insertion of large nucleic acid sequence but differed from claimed invention by providing reasonable expectation of success in deleting large piece of DNA.
Ramirez-Solis provide reasonable expectation of success by disclosing numerous examples of deletions  of up to 3-4 cM on chromosome 11, which is equivalent to at least around 3-4 Mb (million bases)) and chromosome rearrangements using Cre-lox recombinases by  chromosome engineering using by site-specific recombination (see Figure 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, and Tanamachi to modify the method of  making transgenic mouse disclosed in Murphy and Stevens using Cre-lox approaches for deletion steps to remove mouse sequence by manipulating  the  endogenous mouse IgH variable region from the 3' proximal end inserting human V gene segments and associated human D and J regions upstream  of the mouse Ig constant region as suggested in Murphy would result in transgenic mouse capable of producing reverse chimeric hybrid antibodies, with a reasonable expectation of success, at the time of the instant invention, in the method making said mouse as disclosed in  regions because prior art successfully reported  (i) deletions of up to 3-4 c M on chromosome 11 that is equivalent to at least around 3-4 Mb (million bases)) and chromosome rearrangements using Cre-lox recombinases (ii) prior art successfully reported  targeted strategy to produce transgenic mouse and (ii) immunoglobulin chains could effectively be expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 2, 5 and 6 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Tamamchi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 2, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The teaching of Murphy et al, Stevens, Aguilera, Lonberg and Tanamachi/Morrison have been described above and relied in same manner here. The combination of references  teach a transgenic mouse having a genome comprising a homozygous chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH variable region gene segments and a chimeric JC intron located upstream of and operatively linked to a heavy chain constant region, said constant region comprises an endogenous C segment of a mouse IgH locus, said IgH variable region gene segments comprising one or more human IgH V gene segments, one or more human D gene segments and one or more human J segments comprising a 3' JH gene segment, said transgenic mouse comprises part of the endogenous mouse IgH variable region said immunoglobulin heavy chain locus. The combination of references differ from claimed invention by not explicitly disclosing said JC intron comprises mouse 129Sv strain DNA.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Stevens, Aguilera,  Lonberg,  Tanamchi and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2-4 and 23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Tamamchi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 2, and further in view of Bates et al, JEM, 204, 13, 3247-3256, 2007, IDS), ,NCBI m37, April 2007 ENSEMBL Release 55.37h for the mouse C57BL/6J strain. 
The teaching of Murphy et al, Stevens, Aguilera, Lonberg and Tanamchi have been described above and relied in same manner here. The combination of references  teach a transgenic mouse having a genome comprising a homozygous chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH variable region gene segments and a chimeric JC intron located upstream of and operatively linked to a heavy chain constant region, said constant region comprises an endogenous C segment of a mouse IgH locus, said IgH variable region gene segments comprising one or more human IgH V gene segments, one or more human D gene segments and one or more human J segments comprising a 3' JH gene segment, said transgenic mouse comprises part of the endogenous mouse IgH variable region said immunoglobulin heavy chain locus. The combination of references differ from claimed invention by not explicitly disclosing said truncated human intronic DNA comprises human DNA upstream of coordinate 105.400.051 of human chromosome 14according to NCBI36.
 Bates demonstrated that the chromosomal position of a VH gene segment within the IgHC locus rather than VH gene- associated sequences greatly influences the frequency, order, and cell-type specificity of its rearrangement. Emu, the only known enhancer in the IH region of the locus, is required to promote optimal accessibility of the IgHC locus for both DH to-IH and Vh;-to-DJH rearrangement, yet DH-to-IH rearrangement consistently precedes VH to-DH rearrangement. Moreover, several recent studies have demonstrated that locus contraction occurs in correlation with but independently of V-to-DJ rearrangement. Bates contemplated that differential regulation of the clusters of DH and VH gene segments depends on the distance between these sequences within the nucleus (see page 3252, col. 2, para. 3). The relevant co-ordinates on chromosome 12, 2 and 14 with reference to the 129/SvJ genomic sequence of the GenBank or with nontransgenic native C57B1/6J mouse IgH were known in prior art as evidenced by the NCBI sequence database. 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy et al, Stevens, Aguilera, Lonberg and  Tanamchi, Bates et al and NCBI genomic sequence database to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimaeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region as suggested by in prior art and maintaining the VDJ regions using the method taught by Green and Murphy as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. Additionally, insertion of human variable DNA between the mouse constant region and the last, 3'mouse J -that is, in the presence of endogenous immunoglobulin DNA would implicitly be located at the coordinates claimed or would be obvious modification of known method of site specific insertion taught by .

	Claim 13-14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US Patent application no 20110236378, EFD 10/01/2008), Murphy et al (US Patent no 6596541, dated 07/22/20003) and further in view of Bates et al, JEM, 204, 13, 3247-3256, 2007, IDS), NCBI m37, April 2007 ENSEMBL Release 55.37h for the mouse C57BL/6J strain. 
	Green et al teach a replacement of a mouse immunoglobulin variable region gene locus with a human variable region gene locus using a multi-step process that includes a first step in which endogenous mouse D and J segments are replaced with human D and J segments followed by subsequent steps in which the insertion of additional human V segments is accomplished. In some embodiments, the CHI domain of one or more of the endogenous mouse constant region genes is replaced with a human CHI domain. 
	Regarding claims 13-14, Green et al teach a method of producing an antibody producing mouse whose endogenous immunoglobulin (lg) V, (D) and J genes are replaced by their human orthologs using homologous recombination in embryonic stem cells by using BACs carrying large portions of the human V, D and J genes and flanked by appropriate homology targeting DNA so as to facilitate high-frequency homologous recombination into the endogenous IgH locus. This can be done in a single replacement in each Ig locus, by sequential ("walking") replacement, or by replacing portions of the locus followed by removing intervening sequences (see page 17, lines 16-24). It is further disclosed that the methods can be used to make BACs with larger inserts of DNA than is represented by the average size of inserts of currently E. coli as outlined above to facilitate homologous recombination in mammalian cells, including ES cells, and therein leaving the human V-D-J genes operably linked to downstream mouse constant region loci (see page 50, lines 1-7) .
	Green et al disclose that after engineering the Ig loci into homologous recombination-competent cells replace portions or all of the endogenous Ig loci, genetically engineered.. mice, can be produced by now-standard methods such as blastocyst microinjection followed by breeding of chimeric animals or cloning methodologies, such as somatic cell nuclear transfer (see page 34, lines 18-23). It is further disclosed that the mouse with modified IgH and IgL loci can be bred to produce homozygous IgH and IgL (either IgK or IgA-). Multi-stage breeding would produce animals homozygous for modified IgH, IgK and IgA- loci (see page 34, lines 23-25). Green disclose producing an antibody that specifically binds to a target antigen comprising immunizing a knock-in non-human mouse according to the invention with the target antigen and recovering the antibody that comprises a human Ig heavy or light chain, or a portion thereof (see page 11, lines 28 to page 12 lines 1-2).  Green specifically disclose immunizing the mouse carrying the modified loci (page 36, lines 28-29). It is further disclosed that antigen-specific repertoires can be recovered from immunized mice by hybridoma technology, single-cell RT-PCR for selected B cells, by antibody display technologies, and other methods known in the art 
With respect to claim 14, Green et al teach using lox P site and Cre recombinase to selectively introduce a lox-site carrying exogenous DNA into a lox-P site already incorporated into the engineered Ig loci. In this way, additional DNA content can be introduced into the engineered loci (see page 52, lines 3-6). Regarding claim 13, Green et al teach BACs containing the desired Ig loci gene segments are used to incorporate this genetic information into the target cell via homologous recombination (see page 33, lines21-23). Regarding claim 17, Green et al teach identification of ES cells, that are the result of homologous recombination, a series of selection and screening procedures followed by molecular analyses are employed (Figures 1, 2 and 3). First, the cells are grown in the presence of a drug for which at least one drug-resistance gene is represented on the introduced BAC so as to select for cells that are stably carrying the BAC (see page 56, lines 21-26).
	 Green differ from claimed invention by not explicitly disclosing that the (i) inserted human DNA comprises human VH, D, and JH gene segments from 2 or more different human genomes and (ii) serial insertions of human VH, D, and JH gene segments is in the mouse genome between coordinates 114,667,091 and 114,665,190 of mouse chromosome 12.
	The deficiency is cured by Murphy who reported large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A). The sequence of this entire region is available in the following different GenBank files (AB019437, AB019438, AB019439, AB019440, AB019441, X97051 and X54713) (see col. 25, lines 50-54). Bates 
	Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Green, Murphy, Bates et al and NCBI genomic sequence database to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimaeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region as suggested by in prior art and maintaining the VDJ regions using the method taught by Green and Murphy as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. Additionally, insertion of human variable DNA between the mouse constant region and the last, 3'mouse J -that is, in the presence of endogenous immunoglobulin DNA would implicitly be located at the coordinates claimed or would be obvious modification of known method of site specific insertion taught by NCBI accession numbers , Green and Murphy. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that increasing the distance between these regions and the endogenous C region would result in reduced rearrangement between the two regions (see supra).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that the primary reference of the art rejections is Murphy, who teaches a transgenic mouse comprising a chimeric JC intron in which the entire mouse JC intron DNA is present, as is the remaining endogenous mouse IgH DNA with the exception of mouse IgH VH gene region gene segments replaced by human VH gene segments. As explained by the expert declarant Dr. Marcus van Dijk, the art-accepted understanding was that regulation of antibody production was complex and involved not only rearrangement of unrearranged heavy chain V, D and J gene segments, but other complex gene regulation. It was understood that the structure of the endogenous IgH locus included unrearranged V, D and J gene segments and constant region gene segments as well as regulatory elements such as the p enhancer and switch sequences that were important, if not critical, for proper antibody production and to preserve chromatin accessibility for the proper functioning of the locus. Using direct quotes from the Murphy specification and other sources, the expert declarant Dr. Marcus van Dijk explains how this lack of knowledge led Murphy to conservatively design the transgenic locus, using precise replacement of mouse VH gene segments for human VH gene segments, while maintaining downstream areas of the endogenous mouse IgH locus intact, including its mouse JC intron, intact. Because of the high degree of complexity of the IgH locus and its perceived sensitivity to change, a skilled person would be conservative anyway - and Murphy is consistent with that impression Dr. van Dijk states in the declaration that it is his opinion that Murphy teaches that it is critical to use the entire mouse JC intron as is consistent with the art, and that it would be inconsistent with the teachings of Murphy to use less than the entire mouse JC intron. Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, Examiner would like to clarify that the previous office action indicated an allowable subject matter that was not similar to pending claim as it was drafted by Examiner and considered to distinguish patentably over the art of record. The amendments previously drafted by Examiner  in view of declaration filed by Drs. Lee, Dijik and Dr. Tybulewiczs’s on June 12, 2018 showing unexpected superior phenotype.
 sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector (the “region immediately adjacent to, but not including, the mouse J segments) (see col. 8, lines 41-43). Contrary to applicant’s argument the language does not suggest the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1, nor does it expressly address whether (or not) human intronic DNA is present (See DeFranco declaration filed on 10/22/2020, para. 104-105). The foregoing teaching does not suggest the mouse homology arm is immediately adjacent to the human variable gene in the LTVEC1. The DeFranco declaration (see IDS, filed on 10/22/2020) filed during IPR proceeding (IPR 2019-01578) explained the presence of the “large human insert” of LTVEC1, including the entire [human] DJ region would have suggested to an artisan that LTVEC1 and, ultimately, the J/C intron in the IgH locus of a Murphy mouse must necessarily would have included at least some human intronic DNA. It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, an artisan would have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included. Tanamachi and Morrison further establish the fact that Morrison further establishes that it was known in prior art that antibodies with variable and constant domains from two different mammalian sources are effectively expressed in mouse cells from fused gene constructs in which the J/C intron could be: (1) wholly mouse, (2) wholly human, or (3) chimeric (some mouse and some human), and that the specific junction point is “a matter of convenience. (Morrison et al para. 110-115). Morrison expressly discloses that joining human and mouse DNA within the J/C intron, both preserves the intronic enhancer as in Murphy and Tanamachi that was considered otherwise a matter of convenience. 
In response to applicant’s argument in part relying on the Dijk's declaration showing the presence of at least the entire mouse JC intron 5' of the Emu, it is noted that figure 4 described in Murphy is only exemplary method as there is no functional significance as one of skill in the art would recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector as arbitrary choice.  One of ordinary skill in the 
In response to applicant’s relying on Van Dijk’s declaration arguing Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development” (see para. 23 of the declaration), however, Murphy as such do not emphasize criticality of maintaining entire JC intron. The teaching of Murphy in view of Tanamachi/ Morrison emphasizes to maintain that so long as the junction does not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration, IDS, filed on 10/22/2020, para. 120).  The Van Dijk's declaration is deficient to the extent it fails to address how a truncated mouse JC intron would affect the human IgH variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH JC intron comprising a truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success. The teaching of prior art  show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or  human introns are both functional in mice becasue  irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns as evident from the teaching of Lonberg and Sullivan previously made of record.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Maintained- Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 of copending Application No. 13310431. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
s 2-6, 8-11, 13-16, 18-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are encompass use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims 2-6, 8-11, 13-16, 18-24 and 25 in the instant case and claims in application or US Patent. Thus the rejection is maintained.


Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632